Exhibit 10.23






AMENDMENT NO. 3
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


This AMENDMENT NO. 3 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of January 1, 2010 (this "Amendment"), by and among KEYWIN HOLDINGS LIMITED,
a British Virgin Islands company ("Keywin"), and NETWORK CN INC., a Delaware
corporation (the "Company"). Each of the parties hereto is referred to as a
"Party" and collectively as the "Parties." Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).


BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, and Amendment No. 2 to Note Exchange and Option
Agreement, dated as of September 30, 2009 (together, the "Original Agreement"),
pursuant to which the Company (a) issued 307,035,463 shares of its common stock,
par value $0.001 per share in exchange for certain notes payable by the Company
held by Keywin and (b) agreed to grant Keywin an option (the "Option") to
purchase from the Company an aggregate of 122,814,185 shares of the Common Stock
for an aggregate purchase price of $2,000,000, exercisable within 9 months after
April 2, 2009. The Parties now desire to enter into this Amendment to modify the
terms of the Original Agreement as more specifically set forth herein.


AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.          Amendment to Exercise Period: Subsection (a) of Section 2, of the
Original Agreement is deleted in its entirety and in lieu thereof the following
provision is inserted:


(a)         For an eighteen (18) month period commencing on the Closing Date
(the "Exercise Period"), the Noteholder shall have the right to purchase from
the Company an aggregate of 122,814,185 shares of the Common Stock for an
aggregate purchase price of $2,000,000 (the "Purchase Price"). The Option may be
exercised by the Noteholder at any time during the Exercise Period by giving
written notice to the Company.


2.           Amendment to Termination Provision: Subsection (c) of Section 2, of
the Original Agreement is deleted in its entirety and in lieu thereof the
following provision is inserted:


(c)        If the Noteholder fails to exercise the Option during the Exercise
Period pursuant to this Section 2, the Option shall terminate. Notwithstanding
the foregoing, the Company shall have the right, at its sole discretion, to
terminate the Option by providing the Noteholder with thirty (30) days' advance
written notice of such termination.
 

--------------------------------------------------------------------------------


 
3.           Agreement. In all other respects, the Original Agreement shall
remain in fullforce and effect.
 
4.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 
 

   NETWORK CN INC.       By /s/ Godfrey Hui              Name: Godfrey Hui  
Title: Director and Deputy CEO

 
 
 

   KEYWIN HOLDINGS LIMITED       By /s/ Earnest Leung   Name: Earnest Leung  
Title: Director

 
 
 
Amendment No. 3 Note Exchange and Option Agreement
 
 
 

--------------------------------------------------------------------------------

 
